Citation Nr: 1521213	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from March 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The March 2009 rating decision granted service connection for residuals of a TBI, and assigned a noncompensable initial evaluation, effective from January 21, 2009.

During the pendency of this appeal, in a September 2009 rating decision, the RO granted a 10 percent initial evaluation for the residuals of traumatic brain injury, effective from January 21, 2009.  Because the 10 percent initial rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the issue of entitlement to a higher initial rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

This case was previously before the Board in August 2011, when entitlement to an initial evaluation in excess of 10 percent for residuals of TBI was denied, as was entitlement to an earlier effective date for the grant of service connection for residuals of TBI.  The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2012, the Court vacated the portion of the Board's August 2011 decision that denied entitlement to an earlier effective date and a higher initial rating for residuals of TBI, and remanded the case to the Board for development consistent with a Joint Motion for Remand of the parties (VA Secretary and the Veteran).  In the August 2011 decision, the Board also remanded the issues of entitlement to an effective date prior to October 15, 2009 for the grant of service connection for an adjustment disorder and the issue as to whether there was clear and unmistakable error in a May 2004 rating decision that denied service connection for a psychiatric disability, however diagnosed, to include posttraumatic stress disorder, to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued to the Veteran in August 2011, thus there was substantial compliance with the August 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran did not perfect an appeal with respect to these issues and, thus, they are not before the Board.

In October 2013, the case returned to the Board for appellate review and the Board again denied entitlement to an initial evaluation in excess of 10 percent for residuals of TBI and an earlier effective date for the grant of service connection for residuals of TBI.  The Veteran again appealed these denials to the Court which, in June 2014, granted a Joint Motion for Partial Remand (Joint Motion) of the parties, and vacated the Board's decision with respect to the denial of an initial evaluation in excess of 10 percent for TBI and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Joint Motion.  The Court also granted a Joint Motion to terminate the appeal for entitlement to an earlier effective date for the grant of service connection for residuals of TBI on the terms set forth in a stipulated agreement.  Thereafter, the RO issued a June 2014 rating decision, based on the June 2014 stipulated agreement, and granted an effective date of October 23, 2008 for the grant of service connection for residuals of TBI.  Thus, the only issue on appeal herein is the issue as stated on the title page.  

The issue of whether there was clear and unmistakable error in a May 2004 rating decision that denied service connection for blackouts, to include as a residual of traumatic brain injury, was raised by the record in May 2011 testimony, and referred to the Agency of Original Jurisdiction (AOJ) in the August 2011 and October 2014 Board decisions, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim and the claim is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for residuals of TBI.  VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability.  The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled "total." The evaluator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Consistent with the Court's June 2014 Order granting the parties' Joint Motion, the Board remanded the claim in October 2014 to provide the Veteran with another VA examination to determine the severity of his residuals of TBI.  In its October 2014 Remand, the Board noted that the October 2010 VA examiner attributed the Veteran's reported cognitive inefficiency as due to functional factors such as the stressors in his personal life at the time.  As this opinion implied that the Veteran's condition was due to a significant amount of emotional turmoil specific to this temporal period and because the most recent VA examination was conducted almost four years ago, the Board found that another examination was necessary.

Specifically, the Board's October 2014 Remand instructed the RO to schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of TBI, and to report all pertinent symptomatology in detail.  

Pursuant to the Board's Remand instructions, the Veteran was provided with a VA TBI examination in December 2014.  The VA examiner diagnosed the Veteran as having had a TBI.  The VA examiner also reviewed the 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms with the Veteran, noting that the Veteran reported (1) difficulty with memory; (2) good judgment; (3) problems with social interaction; (4) occasional problems with orientation; (5) difficulties with motor activity; (6) difficulties with spatial orientation; (7) sleep problems; (8) irritability; (9) normal communication ability; and (10) full consciousness.  

However, the VA examiner did not apply these presenting symptoms to the facets because he concluded that the symptoms were not attributable to his TBI.  Rather, based on the previous neuropsychology results dated in 2008 and 2010 (the same results the Board found to be inadequate in its October 2014 Remand), the VA examiner concluded that the Veteran's answers to facets 1 through 10 were best attributed to his psychological condition, because the Veteran had a mild TBI, as opposed to a moderate or severe TBI, and signs and symptoms of a mild TBI "stabilize and generally improve/resolve after about 2 years."  As it had been over 10 years since the Veteran's TBI, the examiner concluded that the Veteran's reported symptoms were not likely due to TBI.  In addition, the VA examiner indicated that the Veteran was previously seen for his TBI examination by a physical medicine and rehabilitation specialist in 2010 who determined that most of his symptoms that could have been TBI-related were due to his psychological condition instead (again, the same results the Board found to be inadequate in its October 2014 Remand).  The VA examiner explained that "current medical thinking on mild TBI is that it does not progressively get worse, especially after several years."  For this reason, the examiner opined that it was "less likely than not that the Veteran's 2010 signs and symptoms which were determined by a medical expert to have not been related to his remote TBI (but instead to his psychological condition) would now, four years later, change or progress until they are now due to his TBI."

In his April 2014 Informal Hearing Presentation, the Veteran and his representative took issue with the December 2014 VA examiner and his examination report.  Specifically, they argued that the December 2014 VA examiner provided no medical authority for his opinion that TBI symptoms could not result or progress eleven years after the brain injury.  Furthermore, the Veteran's representative argued that the VA examiner's lack of cooperation with VA's mandated TBI examination protocol indicated that he may not have been qualified to perform TBI examinations.  The representative emphasized that VA TBI regulations required that an examiner performing the TBI examination and opinion must be a physician specializing in psychiatry, neurology, neurosurgery, or physiatry who has training and expertise in TBI, and that there was little evidence to support that the physician who conducted the December 2014 VA TBI examination met the required qualifications.

The Board agrees.  Although the December 2014 VA examiner cited "current medical thinking" for his conclusion that TBI symptoms could not result or progress 11 years after the injury and his decision not to apply the Veteran's presenting symptoms to the facets, he cited no specific medical authority for this proposition.  This lack of citation to medical authority in the December 2014 VA examination report renders it impossible for the Board to determine the appropriate evaluation for the Veteran's service-connected residuals of TBI.  As such, the issue must be remanded to provide the Veteran with an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  The December 2014 VA examiner also frequently deferred to the previous opinion of the October 2010 examiner, an opinion that the Board found to be inadequate.  

Thus, remand is necessary to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected TBI.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.).  Hence, the RO should arrange for the Veteran to undergo another TBI examination by an appropriate physician (such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a traumatic brain injury (TBI) examination, by an appropriate VA physician (such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).  The specific credentials of the examiner should be included in the examination report.

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include any neuropsychological testing, if warranted) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ).  

Based on the examination results, the examiner is asked to identify, and provide an assessment of the current nature and severity of, all service-connected TBI residuals, consistent with the new schedular criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of mild TBI.  If the manifestations cannot clearly be distinguished, then the examiner should clearly so state.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a report.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




